Citation Nr: 0708997	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for impotence, 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, which denied the above claims.  In September 2004, 
the veteran had a hearing at the RO, and the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are two significant due process concerns that require 
remanding these claims.

First, there must be full and complete compliance with the 
enhanced duty-to-notify provisions enacted by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate these claims for secondary service connection.  
Rather, the VCAA letter sent in April 2003 concerned direct 
service connection only.  Since the evidence needed to 
substantiate a claim for secondary service connection differs 
significantly, the Board is constrained to remand these 
issues for compliance with the notice provisions contained in 
this law and to ensure the veteran has had full due process 
of law.  

Second, the supplemental statement of the case (SSOC) that 
last addressed these claims was issued in January 2005.  
However, since that time, the veteran has undergone 
additional VA examination.  Another supplemental statement of 
the case (SSOC) must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the new VA examination 
was not duplicative of evidence already associated with the 
claims file, and it is relevant to these issues because it 
shows current objective findings and the veteran's 
contentions.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.

The Board also concludes evidentiary development is needed.  
The April 2003 VA examiner, V.R., essentially listed several 
possible causes for the veteran's neuropathy and impotence, 
but really did not provide an opinion.  She also conducted 
the VA examination in February 2005 and is identified in that 
report as a nurse practitioner.  The conclusions in the 2005 
report are not entirely clear, but it appears she was 
indicating that the neuropathy was at least as likely as not 
due to a history of heavy alcohol use, but at the same time, 
she also diagnosed it as diabetic neuropathy.  Also, even if 
the claimed conditions were caused by a nonservice-connected 
condition, no opinion has been given as to whether the 
diabetes mellitus aggravated the claimed conditions.  
Considering the inconsistencies in this case, another VA 
examination is warranted by a medical doctor.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims for 
secondary service connection. The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to this claim that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
 
2.  Obtain the veteran's medical records 
from the VA Medical Center in Chicago for 
treatment from January 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for an appropriate 
VA examination with a medical doctor (not 
a nurse practitioner or physician's 
assistant).  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current neuropathy or impotence 
were caused or aggravated by his service-
connected diabetes mellitus.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  



The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




